Citation Nr: 1402607	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the claim in December 2012.  For the reasons stated below, a remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep disorder, diagnosed as obstructive sleep apnea, is directly related to service, to include combat experience while serving in Kuwait.  He claims he has had recurring symptoms since active service.  

The Veteran's service treatment records are unavailable, and the RO issued a formal finding of unavailability of service treatment records in February 2009.  VA treatment records show the Veteran was diagnosed with obstructive sleep apnea in June 2010 following a sleep study.  Pursuant to the Board remand, the Veteran was afforded a VA examination in January 2013 to determine the etiology of his sleep disorder.  An examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by, related to, or aggravated by active duty service. 

As a rationale for that opinion, the examiner stated that the preponderance of the medical evidence and expertise revealed the proximate cause of obstructive sleep apnea to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of body mass index (BMI) (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).

The Board finds that opinion inadequate because the rationale does not appear specific to this Veteran's case and makes no reference to his competent statements reporting persistent sleep trouble dating back to active duty service.  The VA examiner did not offer a sufficient explanation as to why she thought the Veteran's sleep apnea was developmental, as there is no evidence in the record that the Veteran had a developmentally narrow oropharyngeal airway.  The examiner did note upon a physical examination of the Veteran that he had a BMI of 30, and that a BMI of 30 or greater is classified as Class I obesity.  The examiner also found the Veteran's nose/oropharynx to be without any evidence of obstruction.  Further, the examiner does not explain when she thought the sleep apnea manifested.  

As the opinion is inadequate, another examination is required for an opinion as to the likely origins of the Veteran's sleep apnea that takes into account his specific circumstances and entire medical history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Given this loss of the Veteran's service treatment records and the heightened duty to assist, the Veteran should be given an opportunity to submit any additional information supporting his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from both the Gainesville and Pensacola VAMC since December 2012.

2.  Send the Veteran a letter informing him that he may submit alternative forms of evidence, other than service treatment records, to corroborate his accounts of persistent problems with sleep while in service, and suggest potential sources for such evidence.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the likely etiology of the Veteran's sleep apnea.  After a review of the record, a history from the Veteran, and examination of the Veteran, the examiner is asked to offer the following opinion:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed obstructive sleep apnea first manifested during service or is otherwise related to service? 

Any necessary diagnostic testing should be accomplished. In rendering the opinion, the examiner should specifically note and discuss the Veteran's reported statements stating persistent sleep trouble dating back to active duty service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  Further, the absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A rationale should be given for all opinions and conclusions.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4.  After completion of the above development, the claim for service connection for a sleep disorder, diagnosed as obstructive sleep apnea, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

